 

Exhibit 10.15

TE Connectivity Ltd.

2007 Stock and Incentive Plan

TERMS AND CONDITIONS

OF

PERFORMANCE STOCK UNIT AWARD

< XXXX >

PERFORMANCE STOCK UNIT AWARD made as of [XXXX] (the “Grant Date”).

1.         Grant of Award.  TE Connectivity Ltd. (the “Company”) has granted you
[XXX] Performance Stock Units (the “Target Award”), subject to the provisions of
this Award Agreement, including the performance metrics set forth in Appendix A
attached hereto and any special terms and conditions for your country as set
forth in Appendix B attached hereto.  The Company will hold the Performance
Stock Units in a bookkeeping account on your behalf until they become payable or
are forfeited or cancelled.

2.         Payment Amount.  Each Performance Stock Unit represents one share of
common stock of the Company (a “Share”).

3.         Form of Payment.  Vested Performance Stock Units will be settled
solely in Shares, subject to Section 16 herein and any special terms and
conditions set forth in Appendix B.

4.         Performance Stock Units/Dividends.  Performance Stock Units are a
promise to deliver Shares upon a specified delivery date, provided that certain
vesting and performance requirements are met, as described in this Award
Agreement and Appendix A.  For each Performance Stock Unit that is unvested
(based on the Target Award), you will be credited with a Dividend Equivalent
Unit (“DEU”) for any cash or stock dividends distributed by the Company on its
Shares.  DEUs will be calculated at the same dividend rate paid to other holders
of Shares.  The number of DEUs to be credited to your account upon payment of a
dividend will be equal to the quotient produced by dividing the cash value of
the dividend earned on the Target Award number of Performance Stock Units by the
fair market value of the Shares, defined as the closing price per Share as
quoted on the New York Stock Exchange (the “NYSE”) on the date the dividend is
paid.  DEUs will vest and be delivered to you in the form of Shares in
accordance with the vesting and payment schedules applicable to the underlying
Performance Stock Units, and proportional to the actual number of Performance
Stock Units that are earned and vested.  Thus, the number of Shares delivered in
conjunction with the DEUs credited to your Performance Stock Unit Award may be
adjusted (upward or downward) to reflect the actual number of Performance Stock
Units that are earned and vested.

5.         Time of Delivery.  Except as otherwise provided for in this Award
Agreement, Shares issuable upon vesting of the Performance Stock Units and DEUs
will be delivered to you in whole Shares rounding down for any fractional Shares
as soon as is administratively feasible





1/21



 

following the delivery date specified in Section 6 below, except as otherwise
set forth in Section 24.

6.         Normal Vesting.  Subject to the attainment of the performance metrics
described in Appendix A and your continued employment other than as set forth in
Sections 8, 10 or 11 below, your Performance Stock Unit Award will vest on the
later of (a) the third anniversary of the Grant Date or (b) the “Certification
Date” (as defined in Appendix A) for the performance results of the “Performance
Cycle” (as defined in Appendix A). Except as provided in paragraphs 8, 9, 10 and
11 below, the Delivery Date of the Shares will be after the November 30th
following the end of the Performance Cycle, but in any case, no earlier than the
Certification Date following the close of the Performance Cycle and no later
than 90 days after such November 30th.  The value of the vested shares will be
the average of the high and low of the stock price reported on the date of
vesting.

7.         Termination of Employment.  Any Performance Stock Units and DEUs that
have not vested as of your Termination of Employment, other than as set forth
under Sections 8, 9, 10 and 11 herein, will immediately be forfeited, and your
rights with respect to those Performance Stock Units and DEUs will end.

8.         Death or Disability.  If your Termination of Employment is a result
of your death or Disability, your Performance Stock Unit Award will vest in full
at 100% of the original target shares granted to you. Such vested Performance
Stock Units and DEUs will be delivered to you as soon as administratively
feasible following the date of Death or Disability event, but in no case after
the later of the end of the calendar year in which the death or Disability
occurs or two and a half months following the death or disability date. If you
are deceased, the payment of your vested Performance Stock Units, consistent
with the delivery timing described in the preceding sentence, will be made to
your estate after the Committee or its designee has determined that the payee is
the duly appointed executor or administrator of your estate.

9.         Retirement.  If, at the time of your Termination of Employment, you
have attained age 55 and have completed at least five years of service, and you
have performed satisfactorily, as determined in the sole discretion of your
manager, and are not terminated for Cause, (a) your Performance Stock Unit Award
will vest pro rata (standard rounding to the nearest Unit, in full-month
increments) based on (i) the number of whole months that you have completed from
the first day of the Performance Cycle through the end of the month in which
your Termination of Employment occurs, divided by thirty-six (36), times (ii)
the number of Performance Stock Units that are actually earned for the
Performance Cycle in accordance with the terms of Appendix A; and (b) any
remaining Performance Stock Units will be forfeited.  Shares issuable for any
portion of your Performance Stock Unit Award and DEUs that vest pursuant to this
Section 9 will be delivered to you after the November 30th following end of the
Performance Cycle, but in any case, no earlier than the Certification Date for
the performance results for the Performance Cycle and no later than ninety (90)
days after such November 30th.  Notwithstanding the terms of this Section 9, a
Termination of Employment within twelve (12) months of the Grant Date will
result in the immediate forfeiture of your Performance Stock Unit Award, except
as otherwise provided for under Sections 8, 10, or 11.





2/21



 

Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result in the favorable retirement treatment,
which otherwise would apply to the Performance Stock Units pursuant to this
Section 9, being deemed unlawful and/or discriminatory, then the Company will
not apply the favorable retirement treatment at the time of your Termination of
Employment and the Performance Stock Units will be treated as they would under
the rules that otherwise would have applied as if your Termination of Employment
did not qualify as a retirement pursuant to this Section 9.

10.       Change in Control.  Except as may be otherwise provided by the
Committee, if your employment is terminated following a Change in Control, as
defined in the Plan, your Performance Stock Unit Award (or any other form of
equity award or compensation that replaces your Performance Stock Unit Award as
a result of the Change in Control) will immediately become fully vested at the
Target Award, provided that:

(a) your employment is terminated by the Company or, if different, the
Subsidiary employing you (the “Employer”) for any reason other than Cause,
Disability or death in the twelve (12)-month period following the Change in
Control; or

(b) you terminate your employment with the Company or the Employer after one of
the following events within the twelve (12)-month period following the Change in
Control:

i.    the Company or the Employer (1) assigns or causes to be assigned to you
duties inconsistent in any material respect with your position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in your position, authority, duties or responsibilities;
or (3) takes or causes to be taken any other action which, in your reasonable
judgment, would cause you to violate your ethical or professional obligations
(after written notice of such judgment has been provided by you to the Company
or the Employer and the Company or the Employer has been given a 15-day period
within which to cure such action), or which results in a significant diminution
in such position, authority, duties or responsibilities; or

ii.   the Company or the Employer, without your consent, (1) requires you to
relocate to a principal place of employment more than fifty (50) miles from your
existing place of employment; or (2) materially reduces your base salary, annual
bonus, or retirement, welfare, stock incentive, perquisite (if any) and other
benefits taken as a whole (collectively, a “Change in Control Termination”);

provided,  however, that none of the events described in this sentence shall
constitute a Change in Control Termination unless and until (w) you first notify
the Company in writing describing in reasonable detail the condition which
constitutes a Change in Control Termination within ninety (90) days of its
occurrence, (x) the Company fails to cure such condition within thirty (30) days
after the Company’s receipt of such written notice, (y) notwithstanding such
efforts, the condition continues to exist, and (z) you terminate employment
within sixty (60) days after the end of such thirty (30)-day cure period.





3/21



 

If you meet the requirements described in the previous sentences, your
Performance Stock Unit Award will vest in full at 100% of your Target Award (or
any other equity or compensation award granted in replacement of your
Performance Stock Unit Award as a result of the Change in Control, as
applicable). Such vested Performance Stock Units (or other equity or
compensation award granted in replacement of your Performance Stock Unit Award
as a result of the Change in Control, as applicable) will be delivered on the
later of (1) as soon as administratively practicable after your Change in
Control Termination or (2) the date that is six months following your
Termination of Employment.

11.       Termination of Employment as a Result of a Divestiture or
Outsourcing.  If the business in which you are employed is being separated from
the Company as a result of a Disposition of Assets, Disposition of a Subsidiary
or an Outsourcing Agreement, and, as of the closing date of the applicable
transaction you are designated in the transaction documents (either individually
or by classification) as a business employee (or similar designation) who will
be terminating employment with the Company or a Subsidiary either because (i)
you will remain with the separated business after the transaction or be
transferred to the employment of the buyer or Outsourcing Agent as a result of
the transaction, or (ii) you will not be offered continued employment by the
Company or a Subsidiary, buyer or Outsourcing Agent after the close of the
transaction, then (a) your Performance Stock Unit Award will vest pro rata
(standard rounding to the nearest Unit, in full-month increments) on the closing
date based on (i) the number of whole months from the first day of the
Performance Cycle through the closing date of the applicable transaction divided
by thirty-six (36), times (ii) the Target Award number of  Performance Stock
Units  and (b) any remaining Performance Stock Units will be forfeited.  In the
case of a Divestiture through a Disposition of Assets or an Outsourcing
Agreement for participants who have not reached Retirement eligibility (as
described in paragraph 9. above) as of the close of the Disposition of Assets or
the Outsourcing Agreement date, such vested Performance Stock Units will be
delivered as soon as administratively practicable following the close of the
Divestiture.  In no event will such vested shares be delivered after the later
of the end of the calendar year in which the Divestiture takes place or the date
that is two and a half months after the Divestiture closing date.  In the case
of a Divestiture through a Disposition of Assets or an Outsourcing Agreement for
participants who have reached Retirement eligibility (as described in paragraph
9. above) as of the close Disposition of Assets or the Outsourcing Agreement
date, such vested Performance Stock Units will be delivered after the  November
30th following the end of the Performance Cycle, but in any case, no earlier
than the Certification Date for the performance results for the Performance
Cycle and no later than 90 days after such November 30th.  In the case of a
Divestiture through a Disposition of a Subsidiary, the vested Performance Stock
Units will be delivered as soon as administratively practicable following the
close of the Divestiture. In no event will such vested shares be delivered after
the later of the end of the calendar year in which the Divestiture takes place
or the date that is two and a half months after the Divestiture closing
date.  If you become entitled to the pro-rated vesting described in this Section
11, you will not be entitled to any further vesting in your Performance Stock
Unit Award unless you are transferred to employment with the Company in a
position outside of the business that is being separated from the Company (with
the intent of continued employment with the Company outside of the separated
business) after the closing date of the applicable transaction, but prior  to





4/21



 

your Termination of Employment as a result of the Disposition of Assets,
Disposition of a Subsidiary or an Outsourcing Agreement.

Notwithstanding the foregoing, you will not be eligible for such pro-rata
vesting if, (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii) you are offered Comparable Employment with the buyer, successor company or
outsourcing agent, as applicable, but do not commence such employment on the
Applicable Employment Date.

For the purposes of this Section 11, (a) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
Termination of Employment and at a location that is no more than fifty (50)
miles from your existing place of employment; (b) “Disposition of Assets” shall
mean the disposition by the Company or a Subsidiary of all or a portion of the
assets used by the Company or Subsidiary in a trade or business to an unrelated
corporation or entity;  (c) “Disposition of a Subsidiary” shall mean the
disposition by the Company or a Subsidiary of its interest in a subsidiary or
controlled entity to an unrelated individual or entity, provided that such
subsidiary or entity ceases to be an affiliated company as a result of such
disposition; and (d) “Outsourcing Agreement” shall mean a written agreement
between the Company or a Subsidiary and an unrelated third party (“Outsourcing
Agent”) pursuant to which the Company transfers the performance of services
previously performed by employees of the Company or Subsidiary to the
Outsourcing Agent, and the Outsourcing Agreement includes an obligation of the
Outsourcing Agent to offer employment to any employee whose employment is being
terminated as a result of or in connection with said Outsourcing Agreement.

12.       Responsibility for Taxes.  Regardless of any action the Company or the
Employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), by accepting
the Award, you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer.  You further acknowledge that the Company and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax- Related Items in connection with any aspect of the Performance Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Performance Stock Units, the issuance of Shares upon settlement of the
Performance Stock Units, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends and/or any DEUs; and (2) do not commit
to and are under no obligation to structure the terms of the Award or any aspect
of the Performance Stock Units to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you have
become subject to tax in more than one jurisdiction, you acknowledge that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.





5/21



 

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the following:

(1)        withholding from your wages or other cash compensation paid to you by
the Company and/or the Employer;

(2)        withholding from proceeds of the sale of Shares acquired upon vesting
of the Performance Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization); or

(3)        withholding in Shares to be issued upon vesting of the Performance
Stock Units;

provided, however, that if you are a Section 16 officer under the Exchange Act,
then the Company will withhold in Shares upon the relevant taxable or tax
withholding event, as applicable, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case the obligation for Tax-Related Items may
be satisfied by one or a combination of methods (1) and (2) above.

The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates, in which case you will have no
entitlement to the Shares equivalent to any over-withheld amount in
cash.  Notwithstanding the foregoing, to avoid a prohibited acceleration under
Section 409A of the Code, if Shares are withheld to satisfy any Tax-Related
Items arising prior to the date of settlement of the Performance Stock Units for
any portion of the Award that is subject to Section 409A, the number of Shares
withheld will not exceed the number of Shares that equals the liability for the
Tax-Related Items.  If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, you are deemed to have been issued the
full number of Shares subject to the vested Performance Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

13.       Transfer of Award.  You may not transfer any interest in the
Performance Stock Units except by will or the laws of descent and
distribution.  Any other attempt to dispose of your interest in the Performance
Stock Units will be null and void.

14.       Covenant; Forfeiture of Award; Agreement to Reimburse Company.

(a)        If you have been terminated for Cause, any Performance Stock Units
shall be immediately rescinded and, in addition, you hereby agree and promise
immediately to deliver





6/21



 

to the Company the number of Shares (or, in the discretion of the Committee, the
cash value of said Shares) you received for Performance Stock Units that vested
during the period six months prior to your Termination of Employment through the
date of Termination of Employment.

(b)        If, after your Termination of Employment, the Committee determines in
its sole discretion that while you were an employee of the Company or a
Subsidiary you engaged in activity that would have constituted grounds for the
Company or Subsidiary to terminate your employment for Cause, then you hereby
agree and promise immediately to deliver to the Company the number of Shares
(or, in the discretion of the Committee, the cash value of said Shares) you
received for Performance Stock Units that vested during the period six months
prior to your Termination of Employment through the date of Termination of
Employment.

(c)        If the Committee determines, in its sole discretion, that at any time
after your Termination of Employment and prior to the second anniversary of your
Termination of Employment you (i) disclosed business confidential or proprietary
information related to any business of the Company or Subsidiary or (ii) have
entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (A) such employment or consultation arrangement would likely (in the
Committee’s sole discretion) result in the disclosure of business confidential
or proprietary information related to any business of the Company or a
Subsidiary to a business that is competitive with any Company or Subsidiary
business as to which you have had access to business strategic or confidential
information, and  (B) the Committee has not approved the arrangement in writing,
then you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you received for Performance Stock Units that vested during the period
six (6) months prior to your Termination of Employment through the date of
Termination of Employment.

(d)        The Committee shall be entitled to require that you repay all or part
of any amount received (whether in cash or Shares) pursuant to the terms of this
Award (i) to the extent it deems it necessary or appropriate to comply with any
current or future rules of the Securities Exchange Commission, the NYSE or any
other governmental agency, as they may be amended from time to time, (ii) to the
extent it deems it necessary or appropriate to comply with the requirements of
the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or other applicable law, regulation or stock exchange listing
requirement, as may be in effect from time to time, or (iii) to the extent
otherwise deemed appropriate by the Committee to recover any overpayment or
mistaken payment that was based on deficient financial information, and you
hereby agree and promise to promptly remit to the Company any such amount.

15.       Adjustments.  In the event of any stock split, reverse stock split,
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), extraordinary cash dividend, recapitalization,
merger, consolidation, split-up, spin-off, reorganization, combination,
repurchase or exchange of Shares or other securities, the issuance of warrants
or other rights to purchase Shares or other securities, or other similar
corporate transaction or event, the Committee shall adjust the number and kind
of Shares covered by the Performance Stock Units and other relevant provisions
to the extent necessary to prevent dilution





7/21



 

or enlargement of the benefits or potential benefits intended to be provided by
the Performance  Stock Units.

16.       Restrictions on Payment of Shares.  Payment of Shares for your
Performance Stock Units is subject to the conditions that, to the extent
required at the time of delivery, (a) the Shares underlying the Performance
Stock Units will be duly listed, upon official notice of redemption, upon the
NYSE, and (b) a Registration Statement under the U.S. Securities Act of 1933, as
amended, with respect to the Shares will be effective.  The Company will not be
required to deliver any Shares until all applicable federal, state, foreign and
local laws and regulations have been complied with and all legal matters in
connection with the issuance and delivery of the Shares have been approved by
counsel of the Company.

17.       Insider Trading; Market Abuse Laws.  By accepting the Award, you
acknowledge that you have read and understand the Company’s insider trading
policy, and are aware of and understand your obligations under federal
securities laws in respect of trading in the Company’s securities.  The Company
will have the right to recover, or receive reimbursement for, any compensation
or profit realized on the disposition of Shares received for Performance Stock
Units to the extent that the Company has a right of recovery or reimbursement
under applicable securities laws.

You acknowledge that, depending on your or your broker’s country of residence or
where the Shares are listed, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to accept, acquire, sell
or otherwise dispose of Shares, rights to Shares (e.g., Performance Stock Units)
or rights linked to the value of Shares under the Plan during such times as you
are considered to have “inside information” regarding the Company (as defined by
the laws or regulations in your country).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information.  Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities.  Keep in mind third parties includes fellow
employees.  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy.  You acknowledge that it is your responsibility to
comply with any applicable restrictions, and you should speak to your personal
advisor on this matter.

18.       Plan Terms Govern.  The vesting and settlement of Performance Stock
Units, the disposition of any Shares received for Performance Stock Units, and
the treatment of any gain on the disposition of these Shares are subject to the
terms of the Plan and any rules that the Committee may prescribe.  The Plan
document, as may be amended from time to time, is incorporated into this Award
Agreement.  Capitalized terms used in this Award Agreement have the meaning set
forth in the Plan, unless otherwise stated in this Award Agreement.  In the
event of any conflict between the terms of the Plan and the terms of this Award
Agreement, the Plan will control.  By accepting the Award, you acknowledge
receipt of the Plan, as in effect on the date of this Award Agreement.

19.       Data Privacy.  By accepting the Award, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as





8/21



 

described in this Award Agreement and any other grant materials by and among, as
applicable, the Company, your Employer and any other Subsidiaries for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Performance Stock
Units or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan.  You
understand that these recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country.  You understand
that if you reside outside the United States you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
Human Resources Representative.  You authorize the Company and the recipients
assisting the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that if
you reside outside the United States you may at any time view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local Human Resources
Representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke the consents, your employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the consents is that
the Company would not be able to grant Performance Stock Units or other equity
awards to you or administer or maintain such awards.  Therefore, you understand
that  refusing or withdrawing your consent may affect your ability to
participate in the Plan.  For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local Human Resources Representative.

20.       Nature of Grant.  By accepting the Award, you acknowledge, understand
and agree that:

(a)        the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

(b)        the grant of the Performance Stock Units is exceptional, voluntary
and occasional and does not create any contractual or other right to receive
future grants of Performance Stock Units, or benefits in lieu of Performance
Stock Units, even if Performance Stock Units have been granted repeatedly in the
past;





9/21



 

(c)        all decisions with respect to future Performance Stock Unit grants,
if any, will be at the sole discretion of the Company;

(d)        your participation in the Plan shall not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary nor
create a right to further employment with the Employer and shall not interfere
with the ability of the Employer to terminate your employment relationship at
any time;

(e)        you are voluntarily participating in the Plan;

(f)        the Performance Stock Units and the Shares subject to the Performance
Stock Units, and the value of and income from same, are not intended to replace
any pension rights or compensation;

(g)        the Performance Stock Units and the Shares subject to the Performance
Stock Units, and the value of and income from same, are not part of normal or
expected compensation or salary for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
holiday pay, bonuses, long-service awards, leave-related payments, pension or
retirement or welfare benefits or similar mandatory payments;

(h)        the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(i)         in consideration of the grant of the Performance Stock Units, no
claim or entitlement to compensation or damages shall arise from forfeiture of
the Performance Stock Units resulting from termination of your employment with
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws); and except where expressly prohibited under
applicable law, you irrevocably release the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim;

(j)         the Performance Stock Units and the Shares subject to the
Performance Stock Units, and the value of and income from same, are not granted
as consideration for, or in connection with, any service you may provide as a
director of any Subsidiary;

(k)        the Performance Stock Units and the benefits under the Plan, if any,
will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability;

(l)         payment of your Performance Stock Units is not secured by a trust,
insurance contract or other funding medium, and you do not have any interest in
any fund or specific asset of the Company by reason of this Award or the account
established on your behalf;

(m)       you have no rights as a stockholder of the Company pursuant to the
Performance Stock Units until Shares are actually delivered to you; and

(n)        if you reside outside the United States,





10/21



 

(A)       the Performance Stock Units and the Shares subject to the Performance
Stock Units, and the value of and income from same, are not part of normal or
expected compensation or salary for any purpose; and

(B)       neither the Company, the Employer, nor any other Subsidiary will be
liable for any foreign exchange rate fluctuation between any local currency and
the U.S. dollar that may affect the value of the Performance Stock Units, any
amounts due to you pursuant to the settlement of the Performance Stock Units or
the subsequent sale of any Shares acquired upon settlement.

21.       No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan or your acquisition or sale of the
underlying Shares.  You should consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

22.       Incorporation of Other Agreements.  This Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Performance Stock Units.  This Award Agreement supersedes any prior agreements,
commitments or negotiations concerning the Performance Stock Units.

23.       Severability.  The invalidity or unenforceability of any provision of
this Award  will not affect the validity or enforceability of the other
provisions of the Award Agreement, which will remain in full force and
effect.  Moreover, if any provision is found to be excessively broad in
duration, scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.

24.       Delayed Payment.  Notwithstanding anything in this Award Agreement to
the contrary, if you (i) are subject to U.S. federal income tax on any part of
the payment of the Performance Stock Units or DEUs, (ii) are a “specified
employee” within the meaning of section 409A(a)(2)(B)(i) of the Code and the
regulations thereunder, and (iii) are or will become eligible for retirement
prior to the vesting terms (as set forth in Section 6 above) of some or all of
the Performance Stock Units and DEUs or the Award is otherwise considered an
item of “nonqualified deferred compensation” subject to Section 409A of the
Code, then any payment of Performance Stock Units and DEUs that is made on
account of your separation from service within the meaning of section
409A(a)(2)(A)(i) of the Code and the regulations thereunder shall be delayed
until six months following such separation from service

25.       Language.  You acknowledge that you are sufficiently proficient in
English to understand the terms and conditions of the Award
Agreement.  Furthermore, if you have received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

26.       Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  You hereby consent to receive
such documents by electronic delivery and





11/21



 

agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

27.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on your participation in the Plan, including but not
limited to such requirements as described in Appendix A, if applicable, on the
Performance Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

28.       Governing Law and Venue.  The Award Agreement is to be governed by and
construed in accordance with the laws of Switzerland, without regard to the
conflict of laws principles thereof.

For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Pennsylvania and agree that such litigation shall be conducted in
the courts of Chester County, Pennsylvania, or the federal courts for the United
States for the Eastern District of Pennsylvania, where this Award is made and/or
to be performed.

29.       Waiver.  You acknowledge that a waiver by the Company of breach of any
provision of the Award Agreement will not operate or be construed as a waiver of
any other provision of the Award Agreement, or of any subsequent breach by you
or any other Participant.

30.       Country Specific Terms.  Notwithstanding any provisions in the Award
Agreement, the Performance Stock Unit Award will be subject to any special terms
and conditions for your country set forth in Appendix B attached
hereto.  Moreover, if you relocate to one of the countries included in Appendix
B, the special terms and conditions for such country will apply to you, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons.  Appendix B
constitutes part of the Award Agreement.

31.       Foreign Asset/Account Reporting; Exchange Control
Requirements.  Certain applicable foreign asset and/or foreign account reporting
requirements and exchange controls may affect your ability to acquire or hold
Shares acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on Shares acquired under the Plan) in a
brokerage or bank account outside your country.  You may be required to report
such accounts, assets or transactions to the tax or other authorities in your
country.  You may also be required to repatriate sale proceeds or other funds
received as a result of your participation in the Plan to your country through a
designated bank or broker and/or within a certain time after receipt.  You
acknowledge that you are responsible for complying with any applicable
regulations, and that you should speak to your personal legal advisor for any
details.





12/21



 

*          *          *          *          *

By accepting this Award, you agree to the following:

(i)         you have carefully read, fully understand and agree to all of the
terms and conditions described in this Award Agreement and the Plan; and

(ii)       you understand and agree that this Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Award, and that any prior agreements, commitments or negotiations concerning the
Performance Stock Units are replaced and superseded.

 

 

(iii)       FOR EU/EEA PARTICIPANTS ONLY: you declare that you expressly agree
with the data processing practices described in the “Data Privacy Information
and Consent” section of the EU/EEA Countries appendix (the “Data Privacy
Provisions”), and consent to the collection, processing and use of data by the
Company and the transfer of data to the recipients mentioned in the Data Privacy
Provisions, including recipients located in countries which do not provide an
adequate level of protection from an EU/EEA data protection law perspective, for
the purposes described in the Data Privacy Provisions. You understand that
providing your signature below (or accepting the award agreement electronically)
is a condition of receiving the equity award under the equity incentive plan and
that the Company may cancel the equity award if a signature is not provided. You
understand that you may withdraw your consent at any time with future effect for
any or no reason as described in the Data Privacy Provisions.

 

 

 

 

 

 

 

 

 

 

Terrence R. Curtin

 

Chief Executive Officer,

 

TE Connectivity

 





13/21



 

APPENDIX A

PERFORMANCE METRICS APPLICABLE TO

FISCAL YEAR 2019 PERFORMANCE STOCK UNIT AWARDS

1.         Purpose – This Appendix A to the Award Agreement provides the terms
and conditions of your Performance Stock Unit Award granted on [XXXX],
2018.  The purpose of this Appendix A is to describe the terms under which you
will earn Performance Stock Units (“PSUs”) granted to you under your Performance
Stock Unit Award through the applicable Performance Cycle.  (Note that the
Shares earned under the Performance Stock Unit Award will not be delivered to
you unless the applicable vesting requirements set forth in the Award Agreement
are met.)  For purposes of your Performance Stock Unit Award, the “Performance
Cycle” is the three fiscal year period beginning with the first day of fiscal
year 2019 and ending on the last day of fiscal year 2021.

2.         Vesting – The vesting terms applicable to your Performance Stock Unit
Award are described in the Award Agreement.  This Appendix A describes how many
PSUs you will earn pursuant to the performance metrics under Performance Stock
Unit Award and that will be eligible to vest, provided that you also meet the
applicable vesting requirements described in the Award Agreement.

3.         Performance Metric – The performance metric which will be measured to
determine how many PSUs will be earned and eligible to vest is the three-year
average growth rate of adjusted earnings per share (“relative EPS performance”)
from continuing operations, evaluated over the three-year Performance Cycle.  In
determining the relative EPS performance, the Company will use the Diluted EPS
before Abnormal Items data published in Bloomberg News for the companies
included in the benchmark described below.

The relative EPS performance will be calculated by ranking the Company’s
three-year average EPS growth rate versus that of all eligible S&P 500
Non-Financial companies.  The calculation of the Company’s relative EPS
performance will be conducted under written procedures adopted by the Committee
at the time the Performance Stock Unit Award is granted.  (The approved
calculation procedures will be made available to you upon written request sent
to Executive Compensation, Attention Director of Executive Compensation, 1050
Westlakes Drive, Berwyn, PA 19312, USA)

4.         Determination of PSUs Earned – The number of PSUs earned over the
Performance Cycle will be determined based on the Company’s relative EPS
performance for the Performance Cycle.  The performance results, as determined
at the end of the Performance Cycle based on the performance metric, will be
applied to the Target Award .  Depending on the Company’s relative EPS
performance during the Performance Cycle, 0% to 200% of the Target Award will
vest, based on the following scale:





14/21



 

 

Threshold

Target

Maximum

Performance Zone

(relative EPS growth % ranking)

25th

50th

75th

PSUs Earned

(% of PSUs earned and eligible to vest)

50%

100%

200%

 

Performance results below the 25th percentile result in zero PSUs earned for the
Performance Cycle.  Performance results between the 25th and 75th percentile
will be interpolated on a straight-line basis.  Performance results at or above
the 75th percentile are capped at 200%.

5.         Certification Date – The date on which the Committee certifies
performance results at the end of the Performance Cycle is the Certification
Date for purposes of the Award Agreement.

6.         PSUs Earned – Once the Committee determines the number of PSUs that
are earned based on the performance metric, that number of units will be
credited to your Performance Stock Unit account and will be eligible to vest,
subject to the other terms of this Award Agreement.

7.         Committee Discretion – All decisions regarding the interpretation of
your Performance Stock Unit Award and the calculation of Performance Stock Units
earned under your Performance Stock Unit Award, including without limitation,
any and all matters relating to the calculation of the Company’s relative EPS
performance, will be made in the sole and absolute discretion of the
Committee.  All determinations of the Committee will be final, binding and
conclusive on all parties.

8.         Governing Document – This Appendix A is incorporated into and
constitutes a part of the Award Agreement.





15/21



 

APPENDIX B

TO THE

TERMS AND CONDITIONS

OF

PERFORMANCE STOCK UNIT AWARD

UNDER THE

TE CONNECTIVITY LTD.

 2007 STOCK AND INCENTIVE PLAN

Capitalized terms not specifically defined in this Appendix B have the same
meaning assigned to them in the Plan and/or the Award Agreement to which this
Appendix B is attached.

Terms and Conditions

This Appendix B includes additional terms and conditions that govern the grant
of Performance Stock Units in your country.  If you are a citizen or resident of
a country other than the one in which you are currently residing and/or working,
transfer residency and/or employment to another country after the grant but
prior to the vesting of the Performance Stock Units, or are considered a
resident of another country for local law purposes, the Company may, in its
discretion, determine to what extent the additional terms and conditions
contained herein will apply to you.

Notifications

This Appendix B also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan.  The information is based on the securities and other
laws in effect in the respective countries as of November 2018.  Such laws are
often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date when the Performance Stock Units or
DEUs vest, the receipt of any dividends or the subsequent sale of the
Shares.  In addition, the information is general in nature and may not apply to
your particular situation, and the Company is not in a position to assure you of
any particular result.  Accordingly, you should seek appropriate professional
advice as to how the relevant laws in your country may apply to your
situation.  If you are a citizen or resident of a country other than the one in
which you are currently residing and/or working, transfer residency and/or
employment to another country after the Performance Stock Units are granted to
you, or are considered a resident of another country for local law purposes, the
notifications contained herein may not be applicable to you.





16/21



 

EU/EEA COUNTRIES

Terms and Conditions

The following terms and conditions will apply if you are a resident in a
European Union (“EU”) / European Economic Area (“EEA”) country.

Data Privacy Information and Consent.  The following provisions replace Section
19 of the Award Agreement:

(a)      Data Collection and Usage.  The Company and the Employer collect,
process and use certain personal information about you, including, but not
limited to, your name, home address, telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Performance Stock Units, and any other rights to Shares awarded,
canceled, exercised, vested, unvested or outstanding in your favor (“Data”), for
purposes of implementing, administering and managing your participation in the
Plan.  The legal basis, where required, for the processing of Data is the
explicit declaration of the consent you provide when signing or electronically
agreeing to the Award Agreement.

(b)      Stock Plan Administration Service Providers.  The Company transfers
Data to UBS Financial Services Inc. and certain of its affiliates (“UBS”), which
is assisting the Company with the implementation, administration and management
of the Plan.  You may be asked to agree on separate terms and data processing
practices with UBS, with such agreement being a condition to your ability to
participate in the Plan.

(c)      Other Service Provider Data Recipients. The Company and the Employer
also may transfer Data to other third party service providers, if necessary to
ensure compliance with applicable tax, exchange control, securities and labor
law. Such third party service providers may include the Company’s legal counsel
as well as its auditor/accountant/third party vendor (currently Deloitte, Willis
Towers Watson, UBS). Wherever possible, the Company will anonymize data, but you
understand that your Data may need to be transferred to such providers to ensure
compliance with applicable law and/or tax requirements.

(d)      International Data Transfers.  The Company, UBS and its other service
providers described above under (c) have operations in the United States.  Your
country or jurisdiction may have different data privacy laws and protections
than the United States.  For example, the European Commission has issued a
limited adequacy finding with respect to the United States that applies only to
the extent companies register for the EU-U.S. Privacy Shield program.  The
Company has registered for the EU-U.S. Privacy Shield program and, as such, may
transfer Data from the EU to the U.S. in reliance on the program.

(e)      Data Retention.  The Company will hold and use Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, labor and securities laws. This period may extend beyond your
employment with the Employer. When the Company or the Employer no longer need
Data for any of the above purposes, they will cease processing it in this





17/21



 

context and remove it from all of their systems used for such purposes to the
fullest extent practicable.

(f)      Voluntariness and Consequences of Consent Denial or
Withdrawal.  Participation in the Plan is voluntary and you are providing the
consents herein on a purely voluntary basis.  If you do not consent, or if you
later seek to revoke the consent, your salary from or employment relationship
with the Employer will not be affected.  The only consequence of refusing or
withdrawing consent is that the Company would not be able to grant the
Performance Stock Units under the Plan or administer or maintain your
participation in the Plan.  Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

(g)      Data Subject Rights.  You may have a number of rights under data
privacy laws in your jurisdiction.  Depending on where you are based, such
rights may include the right to (i) request access to or copies of Data the
Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv) restrict
the processing of Data, (v) restrict the portability of Data, (vi) lodge
complaints with competent authorities in your jurisdiction, and/or (vii) receive
a list with the names and addresses of any potential recipients of Data.  To
receive clarification regarding these rights or to exercise these rights, you
can contact your local human resources representative.

CHINA

Terms and Conditions

The following terms and conditions will apply if you are subject to exchange
control restrictions and regulations in China, including the requirements
imposed by the State Administration of Foreign Exchange (“SAFE”), as determined
by the Company in its sole discretion.

Vesting and Termination.  The following provisions supplement Sections 6, 7, 8,
9 and 10 of the Award Agreement:

Notwithstanding anything in Section 9 of the Award Agreement to the contrary, if
your Performance Stock Unit Award and DEUs vest pursuant to Section 9(a) of the
Award Agreement upon your Termination of Employment, they will vest on a pro
rata basis as described in Section 9(a) at Target, as indicated in Section 4 of
Appendix A. Shares issuable pursuant to Section 9(a) will be delivered to you as
soon as is administratively feasible following your Termination of Employment.

You agree to maintain any Shares you obtain upon vesting in an account with the
designated broker prior to sale.

You understand and agree that, regardless of the reason for your Termination of
Employment, any Shares acquired under the Plan must be sold no later than sixty
(60) days from your Termination of Employment, or within any such other period
as may be permitted by the Company or requested by SAFE.  You understand that
any Shares acquired under the Plan that have not been sold within sixty (60)
days of your termination or within such other period as may be permitted by the
Company or required by SAFE will be automatically sold by the designated





18/21



 

broker pursuant to this authorization.  You acknowledge that the broker is not
required to sell the Shares at any particular price and that the Company, the
Employer or any other Subsidiary, as well as the broker, cannot be held
responsible for any loss of proceeds due to the sale.

Exchange Control Requirements.  You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued upon the vesting of the Performance
Stock Units and the DEUs as well as any cash dividends paid on such Shares to
China.  You further understand that, under applicable laws, such repatriation of
your cash proceeds will need to be effectuated through a special exchange
control account established by the Company, the Employer or any other
Subsidiary, and you hereby consent and agree that any proceeds from the sale of
any Shares you acquire or from cash dividends paid on such Shares will be
transferred to such special account prior to being delivered to you.  You also
understand that the Company will deliver the proceeds to you as soon as
possible, but there may be delays in distributing the funds to you due to
exchange control requirements in China.  Proceeds may be paid to you in U.S.
dollars or local currency at the Company’s discretion.  If the proceeds are paid
to you in U.S. dollars, you may be required to set up a U.S. dollar bank account
in China so that the proceeds may be deposited into this account.  If the
proceeds are paid to you in local currency, the Company is under no obligation
to secure any particular exchange conversion rate and the Company may face
delays in converting the proceeds to local currency due to exchange control
restrictions.  You further agree to comply with any other requirements that may
be imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

Additional Restrictions.  The Performance Stock Units and DEUs will not vest and
the Shares will not be issued at vesting unless the Company determines that such
vesting and the issuance and delivery of Shares complies with all applicable
laws.  Further, the Company is under no obligation to vest the Performance Stock
Units / DEUs and/or issue Shares if the Company’s SAFE approval becomes invalid
or ceases to be in effect by the time you vest in the Performance Stock Units
and DEUs.

UNITED KINGDOM

Terms and Conditions

Retirement.  Due to local regulatory requirements, you acknowledge and agree
that Section 9 of the Award Agreement will not apply in its entirety as long as
you reside in the U.K.

Responsibility for Taxes.  The following provisions supplement Section 12 of the
Award Agreement:

Without limitation to Section 12 of the Award Agreement, you hereby agree that
you are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company or the Employer, as
applicable, or by Her Majesty's Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority).  You also hereby agree to indemnify
and keep indemnified the Company and the Employer, as applicable, against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on your behalf to HMRC (or any other tax authority or any other relevant
authority).





19/21



 

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), the terms of
immediately foregoing provision will not apply.  In this case, the amount of the
income tax not collected within ninety (90) days of the end of the U.K. tax year
in which an event giving rise to the Tax-Related Items occurs may constitute a
benefit to you on which additional income tax and National Insurance
contributions may be payable.  You will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any National Insurance contributions due on this
additional benefit, which may be recovered from you by the Company or the
Employer at any time thereafter by any of the means referred to in this Section
12.

UNITED STATES

Terms and Conditions

Restrictive Covenants.   Notwithstanding anything in the Award Agreement to the
contrary, by accepting the Award, you acknowledge, understand and agree to the
following provisions:

(a) Restrictions on Solicitation of Company’s Employees. You agree that during
your employment with your Employer, the Company and any Subsidiary and for a
period of 12 months following your Termination of Employment, for any reason,
you will not, directly or indirectly, solicit or induce, or attempt to solicit
or induce, any employee or contract/temporary employee of the Company or any of
its Subsidiaries to leave his/her employment with the Company or respective
Subsidiary, or to otherwise hire or employ any employee of Company or  any of
its Subsidiaries who at any time worked for, under, or with you.

The following provisions apply to all US employees except for those whose work
site is in California:

(a) Restrictions On Competition. You agree that during the period of your
employment with your Employer, the Company and any Subsidiary and for a period
of 12 months following your Termination of Employment, for any reason, you will
not, in any country of the world in which you have done business on behalf of
your Employer, the Company or any Subsidiary at any time during the last 12
months prior to the date of your Termination of Employment, engage in or enter
into any kind of employment or gainful occupation, directly or indirectly, in
any Competing Business where your responsibilities include the manufacture,
sale, purchasing, research, development, or business plans of any product,
process, function or service which is directly competitive with or similar to
any Company or Subsidiary product, process, function or service that your were
exposed to within 12 months prior to your Termination of Employment. For
purposes of this Agreement, the term “Competing Business” shall mean any person
or other entity which sells or attempts to sell any products or services which
are the same as or similar to the products and services sold, leased or
otherwise distributed by Company or any Subsidiary at any time during the last
12 months prior to your Termination of Employment, or which has under
development a product or service that is in competition with a product or
service, whether existing or under development, of Company or any Subsidiary.





20/21



 

(b) Restrictions on Solicitation of Company’s Customers. You agree that during
your employment with your Employer, Company and any Subsidiary and for 12 months
following your Termination of Employment, for any reason, you will not directly
or indirectly encourage any customers or suppliers to refrain from or stop doing
business with the Company or any Subsidiary, either on your behalf or on behalf
of any other party or entity.

21/21

